Name: 2005/649/EC: Commission Decision of 13 September 2005 amending Decision 2003/63/EC authorising Member States to provide for temporary derogations from Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in certain provinces of Cuba (notified under document number C(2005) 3406)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  agricultural policy;  international trade;  plant product;  America
 Date Published: 2005-09-15; 2006-12-12

 15.9.2005 EN Official Journal of the European Union L 238/18 COMMISSION DECISION of 13 September 2005 amending Decision 2003/63/EC authorising Member States to provide for temporary derogations from Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in certain provinces of Cuba (notified under document number C(2005) 3406) (2005/649/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Under Directive 2000/29/EC, potatoes, other than potatoes intended for planting, originating in Cuba may not be introduced into the Community. However, that Directive permits derogations from that rule provided there is no risk of spreading harmful organisms. (2) Commission Decision 2003/63/EC (2) provides for a derogation for the importation of potatoes, other than potatoes intended for planting, originating in certain provinces of Cuba, subject to specific conditions. (3) Germany and the United Kingdom have asked for an extension of that derogation. (4) The situation justifying that derogation remains unchanged and the derogation should therefore continue to apply. (5) Decision 2003/63/EC should, therefore, be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/63/EC is amended as follows: 1. In Article 2, the second paragraph is replaced by the following: The Member States of importation shall provide the Commission and the other Member States, before 1 September of each calendar year in which importation takes place, with the information on the quantities imported pursuant to this Decision and with a detailed technical report of the official examination referred to in point 2(f) of the Annex. Copies of each phytosanitary certificate shall be transmitted to the Commission. 2. Article 3 is replaced by the following: Article 3 Article 1 shall apply to potatoes, other than potatoes intended for planting, that are introduced into Community, in the periods: (i) between 1 January and 31 May 2006; (ii) between 1 January and 31 May 2007; (iii) between 1 January and 31 May 2008. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 September 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2005/16/EC (OJ L 57, 3.3.2005, p. 19). (2) OJ L 24, 29.1.2003, p. 11.